ELECTRONIC RECORD                           *f77>m fS

COA#       01-13-00990-CR                        OFFENSE: 49.08 (Intoxicated Manslaughter)

           Jose Franco Campuzano v. The
STYLE:     state ofTexas                         COUNTY:       Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT: 176th District Court

DATE: 03/26/2015                 Publish: NO TC CASE #:        1315239




                        IN THE COURT OF CRIMINAL APPEALS


          Jose Franco Campuzanb v. The State
                                                                              ¥76-/5"
STYLE:    of Texas                                    CCA #:                  ¥77-/5"
         APPELL/lA/T^                 Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:

DATE:      Cftklfatf                                 SIGNED:                         PC:

JUDGE: $fafjM^Av'/kiit^Pl tfarPtdttfrrfUmSH:                                         DNP:
                  ' ^                y

                                                                                     MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                          ELECTRONIC RECORD